United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3784
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jeffrey M. Lee,                         *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 6, 2005
                                Filed: November 14, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Jeffrey M. Lee (Lee) appeals the judgment the district court1 entered after he
pled guilty to knowingly making a false and fictitious written statement in connection
with the acquisition of a firearm on November 26, 2001, after having been convicted
of a felony, in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2). His counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing Lee “did not have [the] benefit of” Blakely v. Washington, 124 S. Ct. 2531


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
(2004), when entering into the plea agreement. Counsel avers the district court erred
under Blakely in imposing an obstruction of justice enhancement on the basis of
judicial factfinding.

       Lee executed a written plea agreement, in which he agreed to waive his right
to “appeal or otherwise challenge the constitutionality or legality of the Sentencing
Guidelines,” and expressly waived the right to appeal or attack collaterally “all issues
in this matter, including but not limited to issues relating to any departures by the
District Court, any Guideline issue, and any sentence imposed in this matter” except
in the case of a sentence in excess of the statutory maximum.

       We enforce this appeal waiver, because no miscarriage of justice would result:
Lee indicated his plea was voluntary and knowing, and the district court properly
questioned Lee about the decision to enter the agreement and to waive his right to
appeal the covered issues; and Lee’s sentence is consistent with the plea agreement.
See United States v. Andis, 333 F.3d 886, 889-91 (8th Cir. 2003) (en banc) (court
should enforce appeal waiver and dismiss appeal where it falls within scope of
waiver, both plea agreement and waiver were entered into knowingly and voluntarily,
and no miscarriage of justice would result; one important way district court can
ensure plea agreement and appeal waiver are knowing and voluntary is to properly
question defendant about decision to enter agreement and to waive right to appeal).
Additionally, we previously have confirmed a valid appeal waiver would encompass
any claims of error under United States v. Booker, 125 S. Ct. 738 (2005). See United
States v. Reeves, 410 F.3d 1031, 1034-35 (8th Cir. 2005) (unless expressly reserved,
right to appellate relief under Booker is among rights waived by valid appeal waiver;
plea prior to Booker is not rendered involuntary or unintelligent simply because
implications of holding were not known at time of plea), petition for cert. filed (U.S.
Sept. 7, 2005) (No. 05-6322).




                                          -2-
      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues falling outside the scope of the appeal
waiver. Accordingly, we dismiss the appeal and grant counsel’s motion to withdraw.
                     ______________________________




                                       -3-